DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining two types of respiratory data, trending one of the types of data, and generating a heart failure risk indicator using the trended data and the other data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because it does not improve any technology (the process of obtaining and analyzing 
The dependent claims also fail to provide anything significantly more, as claims 4-7, 10, 11, 18-20 are directed to additional aspects of the abstract idea, claims 8, 9, and 16 are directed to the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and claim 12 is directed to the non-specific “output” of a signal (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining two types of respiratory data, trending one of the types of data, and generating a heart failure risk indicator using the trended data and the other data, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because it does not improve any technology, does not effect any particular treatment, is not applied with a particular machine, and does not effect any transformation, rather, the generic computing device (processor) does no more than embody the abstract idea in a technological environment (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited sensing and acquiring of data is not performed using any particular machine and is merely the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 10-14, 16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0250428) in view of Stahmann (US 2011/0275942), Reiner (US 2017/0068792), and Thakur (US 2017/0281097).
Regarding claim 1, Zhang discloses system for identifying a worsening heart failure (WHF) risk of a patient (paragraph [0014]) comprising a receiver circuit configured to receive a respiration measurement including a respiration rate (paragraph [0037]) and dyspnea descriptor indicating a dyspnea symptom severity of the patient (paragraph [0062]); and a risk analyzer circuit configured to trend the respiration measurement over time (paragraphs [0046], [0057]), and to generate a WHF risk indicator using both the trended respiratory measurement and the dyspnea descriptor (paragraphs [0076], [0082]).  
Zhang does not disclose the dyspnea descriptor being a user input indicating dyspnea symptom severity. Stahmann teaches a system for monitoring worsening heart failure which is configured to receive a user input of a dyspnea descriptor indicating a dyspnea symptom 
Zhang, as modified, also does not disclose the receiver circuit being configured to receive the user input of the dyspnea descriptor in response to the trended respiration measurement satisfying a specific condition. Reiner teaches a system configured to monitor and trend respiration measurements over time, and, in response to the trended respiration measurement meeting a criterion, configuring the system to receive a user input describing the patient’s current condition (paragraph [0180]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang, as modified above, and configured the system to receive the user input of the dyspnea descriptor upon the respiration measurement/rate trend satisfying a particular criterion, as taught by Reiner, in order to provide additional information and context to a currently occurring event.
Zhang discloses generating a WHF risk indicator based on both the trended respiration measurement and the dyspnea descriptor, but does not explicitly set forth the indicator representing one of a plurality of categorical WHF risk levels. Thakur teaches identifying a WHF risk of a patient by monitoring a plurality of parameters and generating a stratified WHF risk indicator representing one of a plurality of categorical WHF levels based on whether each of these parameters is identified as exhibiting a symptom of WHF (paragraphs [0058]-[0071], particularly paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang and included stratification in 

Regarding claim 4, Zhang further discloses that the receiver circuit is coupled to a respiration sensor circuit configured to sense from the patient a respiratory signal and to acquire the respiration measurement from the sensed respiratory signal (paragraph [0036]).  
Regarding claim 5, Zhang further discloses trending a respiratory rate variability, and to generate the WHF risk indicator by also using the trended respiratory rate variability (paragraph [0057]).  
Regarding claim 6, Zhang further discloses trending a rapid-shallow breathing index (RSBI) or aAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/045,862Dkt: 279.026US1RSBI variability, and to generate the WHF risk indicator by also using the trended RSBI or the trended RSBI variability (paragraph [0036]).  
Regarding claims 7 and 8, Stahmann’s user input is received via a mobile device coupled to a receiver circuit (figure 1) which is configured to prompt a user to input the dyspnea descriptor in response to the trended respiration measurement satisfying a specific condition (paragraph [0052]).  
Regarding claim 10, Stahmann’s dyspnea descriptor includes a rating of dyspnea symptom severity on a specific rating scale (paragraph [0176]), and the risk analyzer circuit of Zhang is configured to generate the WHF risk indicator using a combination of the rating of dyspnea symptom severity and the trended respiratory measurement each weighted by respective weight factors (paragraph [0046]).  

Regarding claim 12, Zhang further discloses an output circuit configured to generate an alert of the WHF risk indicator (paragraph [0024]).  
Regarding claim 13, Zhang discloses a system, comprising: an ambulatory medical device (AMD) (figure 1) including a sensor circuit configured to sense a respiratory signal and to acquire a respiration measurement including a respiration rate from the sensed respiratory signal (paragraph 0037]); a mobile device configured to obtain a dyspnea descriptor indicating a severity of dyspnea symptom (paragraph [0062]); an external device communicatively coupled to the AMD and the mobile device (paragraph [0033]), the external device configured to: trend the respiration measurement over time (paragraphs [0046], 0057]); generate a worsening heart failure (WHF) risk indicator using both the trended respiration measurement and the dyspnea descriptor (paragraphs [0076], [0082]); and output the WHF risk indicator to a user or a process (paragraph [0024]). Zhang does not disclose the dyspnea descriptor being a user input indicating dyspnea symptom severity. Stahmann teaches a system for monitoring worsening heart failure which is configured to receive a user input of a dyspnea descriptor indicating a dyspnea symptom severity of a patient (paragraphs [0176]-[0177]). It would have been obvious 
Zhang, as modified, also does not disclose the device being configured to receive the user input of the dyspnea descriptor in response to the trended respiration measurement/rate satisfying a specific condition. Reiner teaches a system configured to monitor and trend respiration measurements over time, and, in response to the trended respiration measurement meeting a criterion, configuring the system to receive a user input describing the patient’s current condition (paragraph [0180]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang, as modified above, and configured the system to receive the user input of the dyspnea descriptor upon the respiration measurement/rate trend satisfying a particular criterion, as taught by Reiner, in order to provide additional information and context to a currently occurring event.
Zhang discloses generating a WHF risk indicator based on both the trended respiration measurement and the dyspnea descriptor, but does not explicitly set forth the indicator representing one of a plurality of categorical WHF risk levels. Thakur teaches identifying a WHF risk of a patient by monitoring a plurality of parameters and generating a stratified WHF risk indicator representing one of a plurality of categorical WHF levels based on whether each of these parameters is identified as exhibiting a symptom of WHF (paragraphs [0058]-[0071], particularly paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang and included stratification in generating the WHF risk indicator to indicate categorical levels of WHF risk based on whether at 

Regarding claim 14, Zhang discloses a method for identifying a worsening heart failure (WHF) risk of a patient via a medical system (paragraph [0015]) comprising: receiving a respiration measurement including a respiration rate via a receiver circuit (paragraph [0037]); receiving a dyspnea descriptor via the receiver circuit, the dyspnea descriptor indicating a dyspnea symptom severity of the patient (paragraph [0062]); trending the respiration measurement including a respiratory rate over time via a risk analyzer circuit (paragraph [0046], [0057]); and generating, via the risk analyzer circuit, a WHF risk indicator using both the trended respiration measurement and the received user input of the dyspnea descriptor (paragraphs [0076], [0082]).  Zhang does not disclose the dyspnea descriptor being a user input indicating dyspnea symptom severity. Stahmann teaches a system for monitoring worsening heart failure which is configured to receive a user input of a dyspnea descriptor indicating a dyspnea symptom severity of a patient (paragraphs [0176]-[0177]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Zhang and configured it to receive the dyspnea descriptor as a user input, as taught by Stahmann, in order to allow a subjective evaluation of the degree of severity.
Zhang, as modified, also does not disclose system receiving the user input of the dyspnea descriptor in response to the trended respiration measurement/rate satisfying a specific condition. Reiner teaches a method of operating a system comprising monitoring and trending respiration measurements over time, and, in response to the trended respiration 
Zhang discloses generating a WHF risk indicator based on both the trended respiration measurement and the dyspnea descriptor, but does not explicitly set forth the indicator representing one of a plurality of categorical WHF risk levels. Thakur teaches identifying a WHF risk of a patient by monitoring a plurality of parameters and generating a stratified WHF risk indicator representing one of a plurality of categorical WHF levels based on whether each of these parameters is identified as exhibiting a symptom of WHF (paragraphs [0058]-[0071], particularly paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang and included stratification in generating the WHF risk indicator to indicate categorical levels of WHF risk based on whether at least the respiration trend and dyspnea descriptor are indicative of WHF, as taught by Thakur, in order to provide context and better accuracy when predicting the risk. 

Regarding claim 16, Stahmann receives the dyspnea descriptor in response to the trended respiration measurement satisfying a specific condition (paragraph [0052]) by generating a prompt on an external device for a user input of the dyspnea descriptor in 
Regarding claim 18, Zhang further discloses trending at least one of: a respiratory rate variability; a rapid-shallow breathing index (RSBI); or a RSBI variability; and wherein the risk analyzer circuit is configured to generate the WHF risk indicator by also using at least one the trended respiratory rate variability, the trended RSBI, or the trended RSBI variability (paragraphs [0036], [0057]).  
Regarding claim 19, Thakur’s categorical WHF risk indicators include high, medium, and low risks based on whether each of the monitored parameters is identified as exhibiting a symptom of WHF (paragraphs [0058]-[0071]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Zhang and included high, medium, and low WHF risk indicators as levels of WHF risk based on whether at least the respiration measurement trend and dyspnea descriptor are indicative of WHF, as taught by Thakur, in order to provide context and better accuracy when predicting the risk. 
Regarding claim 20, Stahmann’s dyspnea descriptor includes a rating of dyspnea symptom severity on a specific rating scale (paragraph [0176]), and Zhang further discloses that generating the WHF risk indicator includes using a combination of the rating of dyspnea symptom severity and the trended respiration measurement each weighted by respective weight factors (paragraph [0046])
Regarding claims 21 and 23, Reiner’s criterion is that a threshold has been exceeded (paragraph [0180]); regarding claims 22 and 24, exceeding these physical thresholds would place the patient in a particular state.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as modified above, and further in view of Houben (US 2011/0105860)
Regarding claim 9, Zhang does not specify what causes the system to begin the various tasks; Houben teaches a system for monitoring WHF which is configured to receive a user trigger to activate trending of a respiration measurement and subsequent evaluation of WHF (paragraph [0113]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Zhang, as modified above, with a user trigger to activate the trending of the respiration measurement and generation of the WHF risk indicator, as taught by Houben, in order to tailor the operation of the device to the patient’s needs.

Response to Arguments
Regarding the rejections under 101, Applicant argues that the claimed invention provides a technological improvement by allowing use of an identified risk of WHF to improve therapy efficiency and save device power. The Examiner notes that no limitation in any claim is directed to providing therapy which is contingent upon an identified risk of WHF, nor does any claim relate an identified risk of WHF to operation of any device, such that these supposed improvements are not actually part of the claimed invention. 
Similarly, Applicant’s argument that triggered data acquisition based on the sensed data would conserve device power and improve storage efficiency also relies on performing tasks which are not part of the actual claimed invention, as the claimed invention does not call for performing triggered data acquisition. 


Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Zhang, Stahmann, and Reiner do not disclose the newly added limitation directed to the WHF indicator being one of a plurality of categorical risk indicators; these arguments are moot as this is taught by Thakur, as set forth above. 
The Examiner also notes that Thakur was applied in the previous Office Action against dependent claims for teaching categorical risk indicators; Applicant addressed Thakur in the remarks only to assert that Thakur does not make up for Zhang, Stahmann, and Reiner not anticipating the amended independent claims, and did not address any actual teaching of Thakur’s content. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791